289 S.C. 482 (1986)
347 S.E.2d 97
Pickens K. MOYD, M.D., Respondent
v.
Mordecai C. JOHNSON and Frank E. Cain, Jr., Appellants.
Supreme Court of South Carolina.
June 6, 1986.

June 6, 1986.

ORDER
This is an appeal of a circuit court order which overruled a motion to dismiss the complaint under Rule 12(b)(6), SCRCP, for failure to state a cause of action. Respondent moves to dismiss the appeal.
We hold that the denial of a Rule 12(b)(6) motion is not directly appealable under S.C. Code Ann. § 14-3-330 (1976). Therefore, the appeal is dismissed without prejudice.
It is so ordered.